Citation Nr: 0629693	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  04-28 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
chronic dental trauma residuals involving teeth numbers 8, 9, 
23, and 25.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 
INTRODUCTION

The veteran had certified active service from September 1969 
to April 1972 and from September 1976 to May 1977.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) which determined 
that new and material evidence had not been received to 
reopen the veteran's claim of entitlement to service 
connection for chronic dental trauma residuals involving 
teeth numbers 8, 9, 23, and 25.  

The issue of service connection for the veteran's chronic 
dental trauma residuals involving teeth numbers 8, 9, 23, and 
25 is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The Department of Veterans Affairs 
(VA) will notify the veteran if further action is required on 
his part.  


FINDINGS OF FACT

1.  In November 2001, the RO determined that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for chronic dental 
trauma residuals involving teeth numbers 8, 9, 23, and 25.  
In November 2001, the veteran was informed in written of the 
adverse decision and his appellate rights.  The veteran did 
not submit a notice of disagreement.  

2.  The documentation submitted since the November 2001 RO 
determination is relevant and probative of the issue at hand.  


CONCLUSION OF LAW

The November 2001 RO decision which determined that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
chronic dental trauma residuals involving teeth numbers 8, 9, 
23, and 25 is final.  New and material evidence sufficient to 
reopen the veteran's claim of entitlement to service 
connection for chronic dental trauma residuals involving 
teeth numbers 8, 9, 23, and 25 has been presented.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's application to reopen his claim of entitlement to 
service connection for chronic dental trauma residuals 
involving teeth numbers 8, 9, 23, and 25, the Board observes 
that the RO issued VCAA notices to the veteran in May 2003, 
August 2004, and November 2004 which informed him of the 
evidence generally needed to support an application to reopen 
a claim of entitlement to service connection; what actions he 
needed to undertake; and how the VA would assist him in 
developing his application.  

In reviewing an application to reopen a claim of service 
connection, the Court has held that the VA must notify a 
veteran of the evidence and information that is necessary to 
both reopen his claim and to establish his entitlement to the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
No. 04-181 (Vet. App. Mar. 31, 2006).  In the instant appeal, 
the veteran was not informed of the specific evidence 
necessary to reopen his claim of service connection for 
chronic dental trauma residuals involving teeth numbers 8, 9, 
23, and 25.  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as to the 
issue of whether new and material evidence has been received 
to reopen his claim of entitlement to service connection for 
chronic dental trauma residuals involving teeth numbers 8, 9, 
23, and 25 given the favorable resolution below.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  


II.  Application to Reopen

Generally, absent the filing of a notice of disagreement 
(NOD) within one year of the date of mailing of the 
notification of the initial review and determination of a 
veteran's claim and the subsequent filing of a timely 
substantive appeal, a rating determination is final and is 
not subject to revision upon the same factual basis except 
upon a finding of clear and unmistakable error.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 
20.1103 (2006).  

A.  Prior RO Decisions

In March 1973, the RO denied service connection for chronic 
dental trauma residuals involving teeth numbers 8, 9, 23, and 
25.  The record does not reflect whether the veteran was 
informed in writing of the adverse decision and his appellate 
rights.  The veteran did not submit a NOD.  

The evidence considered by the Board in formulating its March 
1973 rating decision may be briefly summarized.  The 
veteran's service medicals then of record indicate that he 
sustained multiple shell fragment wounds to the face, the 
abdomen, and the legs during combat in the Republic of 
Vietnam.  In his August 1972 claim for service connection, 
the veteran conveyed that he walked into a booby trap during 
combat in the Republic of Vietnam and sustained multiple 
shell fragment wounds with associated chronic dental 
injuries.  The report of an October 1972 VA examination for 
compensation purposes conveys that the veteran reported that 
he was struck by shell fragments when he tripped a booby trap 
and "a couple of teeth [were] knocked out."  On dental 
evaluation, the examiner commented that there was "service 
trauma to 8, 9, 23 and 25 but no compensable dental 
disability noted."  

The veteran subsequently sought to reopen his claim of 
entitlement to service connection.  In November 2001, the RO 
determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for chronic dental trauma residuals 
involving teeth numbers 8, 9, 23, and 25.  In November 2001, 
the veteran was informed in writing of the adverse decision 
and his appellate rights.  He did not submit a NOD with the 
decision.  

The additional documentation reviewed by the RO consisted of 
additional naval service medical records; VA examination and 
treatment records; private clinical documentation; the 
transcript of a February 2000 hearing before a VA hearing 
officer; and written statements from the veteran and his 
accredited representative.  The report of a November 1975 VA 
examination for compensation purposes states that the veteran 
indicated that he was struck by shell fragments during combat 
in the Republic of Vietnam and two upper front teeth were 
blown out.  The February 2000 hearing transcript indicates 
that the accredited representative advanced that the veteran 
lost "some" teeth and had sustained an open palate 
perforation as the result of being struck by shell fragments 
while in the Republic of Vietnam.  In the veteran's January 
2001 claim, the accredited representative advanced that the 
veteran sustained facial shell fragment wounds during combat; 
the shell fragments knocked out some teeth; and he was 
subsequently fitted with "a compensating dental bridge."  

B.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (2006) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is that which is not 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The documentation submitted since the January 2001 RO 
decision which determined that new and material evidence had 
not been received to reopen the veteran's claim of 
entitlement to service connection for chronic dental trauma 
residuals involving teeth numbers 8, 9, 23, and 25 consists 
of VA dental and clinical documentation; private dental and 
clinical documentation; the transcript of a March 2005 
hearing before a VA hearing officer; and written statements 
from the veteran.  In an August 2004 written statement, the 
veteran reported that he had undergone a bone graft procedure 
"to replace the bone that was blown out when I stepped on 
the mine."  At the March 2005 hearing on appeal, the veteran 
testified that he had been struck in upper part of his mouth 
by a large shell fragment during combat.  The shell fragment 
knocked out an upper tooth.  He stated that the dental trauma 
caused by the shell fragment necessitated a subsequent dental 
bridge and a 2001 VA bone graft procedure.  

The veteran's testimony and written statements as to his 
combat injuries including the impact of the shell fragments 
which struck his head and mouth are of such significance that 
they must be addressed in order to fairly decide the merits 
of the veteran's case.  As new and material evidence has been 
received, the veteran's claim of entitlement to service 
connection for chronic dental trauma residuals involving 
teeth numbers 8, 9, 23, and 25 is reopened.  




ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for chronic dental trauma residuals 
involving teeth numbers 8, 9, 23, and 25 is granted.  


REMAND

In light of its reopening above, the veteran's claim of 
entitlement to service connection for chronic dental trauma 
residuals involving teeth numbers 8, 9, 23, and 25 is to be 
determined following a de novo review of the entire record.  

In reviewing the record, the Board initially observes that 
the veteran apparently had additional active service with the 
Army in 1967 and 1968 and active duty for training with the 
Indiana Army Reserve National Guard in August 1975.  The 
veteran's complete periods of active duty, active duty for 
training, and inactive duty for training with the Army and 
the Indiana Army Reserve National Guard have not been 
verified and the service medical records associated with such 
active service/ active duty for training have not been 
incorporated into the record.  The VA should obtain all 
relevant military and other governmental records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

At the March 2005 hearing on appeal, the veteran testified 
that essentially all of his upper teeth were injured when he 
was struck by shell fragments during combat in the Republic 
of Vietnam.  The RO has not has an opportunity to adjudicate 
the issue of service connection for chronic dental injury 
residuals involving all of the upper teeth.  

The veteran has not been afforded a recent VA dental 
examination for compensation purposes.  The VA's statutory 
duty to assist the veteran includes the duty to conduct a 
thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2006) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the instant appeal, 
the veteran was not provided with notice of the type of 
evidence necessary to establish a disability evaluation 
and/or an effective date for the claimed disability.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006); and the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.

2.  Then contact the National Personnel 
Record Center and/or the appropriate 
service entity and request that (1) it 
verify the veteran's periods of active 
duty, active duty for training, and 
inactive duty for training, if any, with 
the Army and the Indiana Army Reserve 
National Guard and (2) forward all 
available service medical records 
associated with such service/duty for 
incorporation into the record.  

3.  Then schedule the veteran for a VA 
dental examination for compensation 
purposes in order to determine the 
current nature and severity of his 
chronic dental trauma residuals, if any.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should advance an opinion at 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran 
currently has any identified chronic 
dental trauma residuals.  

If any chronic dental trauma residuals 
are identified the examiner should 
advance an opinion at to whether it is 
more likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
they had their onset during active 
service; are etiologically related to the 
veteran's combat-related shell fragment 
wounds; or otherwise originated during or 
is causally related to his periods of 
active service.  

Send the claims folders to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

4.  Then adjudicate the veteran's 
entitlement to service connection for 
chronic dental trauma residuals involving 
the upper teeth with express 
consideration of the provisions of 38 
U.S.C.A. § 1154(b) (West 2002).  The 
veteran and his accredited representative 
should be informed in writing of the 
resulting decision and his associated 
appellate rights.  The issue is not on 
appeal unless there is a NOD and a 
substantive appeal as to the issue.  

5.  Then adjudicate the issue of service 
connection for chronic dental trauma 
residuals involving teeth numbers 8, 9, 
23, and 25 on a de novo basis with 
express consideration of the provisions 
of 38 U.S.C.A. § 1154(b) (West 2002).  If 
the benefit sought on appeal remain 
denied, the veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


